The opinion of the court was delivered
by Lewis, C. J.
— This is an action to compel one man to be answerable for the debt of another. The promise and the consideration for it, must therefore be clearly established. Alexander Guffey sent his son William to James Borland with a message, that “ if Borland would buy Eullwood’s property, he would save Guffey $100 or $200 that Eullwood owed him; that if Borland would not do it, Guffey would take out an attachment on Eullwood to recover his money.” If Guffey’s son had been authorized to make an agreement for his father, and if the son had agreed not to take out an attachment, and Borland, on that consideration, had agreed to pay the debt, the parties would have been bound. But it does not appear that the son was authorized to make any agreement of the kind, or that any agreement whatever was entered into between Borland and William Guffey. On the contrary, Boi'Iand, instead of assenting to the consideration for assuming the debt, as proposed by the message of A. Guffey, sent a new message to Guffey requiring other terms. Guffey proposed not to take out an attachment, but Borland required not only that Guffey should not take out an attachment, but that he should “not do anything more in the case, and that he should Iceep quiet, and let no person know anything about it." This was communicated to Guffey by his son, and the son says that his father was satisfied with it; but it does not appear that Borland was notified in any manner of Guffey’s assent to the terms proposed. There was therefore no contract between the parties. It was essential, under the circumstances of the case, that Borland should have been informed of Guffey’s assent to the new terms proposed. The court fell into error in answering the defendant’s point in the negative.
Judgment reversed, and venire facias de novo awarded.